Name: Council Regulation (EEC) No 2378/79 of 29 October 1979 amending Regulation (EEC) No 2753/78 laying down general rules in respect of production aid for olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10 . 79 Official Journal of the European Communities No L 274/3 COUNCIL REGULATION (EEC) No 2378/79 of 29 October 1979 amending Regulation (EEC) No 2753/78 laying down general rules in respect of production aid for olive oil 2. The following Article is inserted : 'Article 5a For the purpose of the checks provided for in Article 5, producer organizations may require their members to produce all supporting documents necessary for the purpose of determining their olive and oil production. If it cannot be established from an examination of the supporting documents referred to in the first paragraph that it was actually possible to achieve the volume of production declared by one of its members, the producer organization shall , in the case of that particular olive grower, determine the quantity in respect of which the aid is applied for, on the basis of the information given in the crop declaration and of the figures for olive and oil yields referred to in Article 11 and relating to the production zone concerned.' 3 . In Article 11 , '30 April 1979' is replaced by '31 May 1980'. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( ! ), as last amended by Regulation (EEC) No 590/79 (2), and in particular Article 5 (4) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2753/78 (&gt;), as amended by Regulation (EEC) No 982/79 (4), laid down for the 1978/79 marketing year general rules in respect of production aid for olive oil ; whereas it is appropriate to retain these general rules for the 1979/80 marketing year ; Whereas it is advisable that producer organizations should, in order to be able to check their members' actual production, be able to demand the production of all necessary supporting documents ; whereas, if there is any doubt regarding the quantity involved in the application for aid, it should be laid down that the organizations should themselves define such quantity in accordance with set criteria, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2753/78 is amended as follows : 1 . In the title and in Article 1 , 'for the 1978/79 marketing year' is replaced by 'for the 1978/79 and 1979/80 marketing years'. Article 2 This Regulation shall enter into force on 1 November 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 October 1979 . For the Council The President B. LENIHAN 0) OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 78, 30 . 3 . 1979, p. 1 . (3) OJ No L 331 , 28 . 11 . 1978, p . 11 . (4) OJ No L 122, 18 . 5. 1979, p. 31 .